 

 

* CIVIL DISTRICT COURT

 

   

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS _
. STATE OF LOUISIANA | :
| C “3 RX | 0 Dray ah
WILBERT THOMAS, JR., AND TREVITA JACKSON -
VERSUS

JOHN DOE, NORTH AMERICAN TRANSPORTATION,
AND STARR INDEMNITY AND LIABILITY COMPANY

FILED:

 

 

DEPUTY CLERK
CHELSE'T RICHARD NAPOLEON

PETITION FOR DAMAGHSIL CISTRICT COURT
402 CIVIL EOURTS BLILDING

NOW INTO COURT, through undersigned tbAseL Cornd Who -Fespecehtlly-sbbmits the
NEW ORLEANS, LATO412
S04. 4" . 000

 

  
 

 

following:
Raneipt Rana ay Tu Eh
lL. Recsipthumber: 74g
Cash fos dela cin
Made Plaintiffs in the petition are: Register RI Lash Register 4

 

a) Wilbert Thomas, Jr. (“Thomas”), an indibtitet Ver the age Ot ajotity lind a resident

cacarid T cvbal FSA
of Orleans Parish, State of Louisiana; AunountRessived $540.00
Balanoa Due Food

b) Trevita Jackson (“Jackson”), an individualovemthe-age of mhdjority and a resident of

 

Payment? Transaction List

Orleans Parish, State of Louisiana. Check # O10236 $6c0.00

 

 

2.

Made Defendants herein are: iter Charged Paid Bal
Petition forlamages P4450 bee BO 00

a) John Doe (“Doe”), an anonymous and fictitiously identified truck driverpof unkown $0.00
Judisial Sotege G0 30.50 . $000

residence and domicile, who upon information*and "belief "operated a “PR WwhedleP er 79.80
indigent Legal Fee $10.00 $4 soot

“tractor-trailer” truck in the city of New Orleatié‘at all pertinent t times, F284 25.00 un

Supreme Gout Peru $10.00 $40.00 O00

b) North American Transportation Servicés LEC (*NATS”); a foreign limited liability
company registered in the State of Florida, with its principle place of business at 160 Ali
Baba Avenue, Opa Locka, County of Miami-Dade, State of Florida; NATS’s registered agent
for service of process with the Office of the Secretary of State for the State of Florida is as
follows: Interamerican Corporate Services, LLC, 2525 Ponce, De Leon Blvd., Suite 1225,

Coral Gables, FL 33134 U.

 
c) Starr Indemnity and Liability Company,, a foreign insurance company doing business
in the state of Louisiana, who at all times pertinent hereto did have in effect a policy of
insurance covering the vehicle driven by John Doe.

3,

The situs of the accident, occurring near to the intersection of Carrollton Avenue and Tulane
Avenue in the City of New Orleans, is entirely within the Parish of Orleans, State of Louisiana; thus,
the accident occurred within the Parish of Orleans and venue is proper there. Thomas and Jackson
are both domiciled in the Parish of Orleans. This Court maintain jurisdiction over the subject matter
of this suit, and the Parish of Orleans, Civil District Court, is the proper court of subject matter
jurisdiction based on the situs where the accident occurred.

4,

On March 25, 2018, Mr. Thomas was operating a silver 2014 Mercedes Benz CL-250 in the
left lane of Carrollton and Tulane Avenue and was stopped at a red light, awaiting a green signal to
proceed. At all pertinent times Thomas was traveling in a safe and prudent manner.

5,

Upon information and belief John Doe was operating a white Peterbilt18-wheeler in the
center or right lane of Carrollton Avenue when, suddenly and without warning when the light turned
green, Doe attempted to make a left turn from the right lane, operating the tractor and trailer across
the nearer lanes of traffic and directly in front of the Thomas vehicle. The back four tires of the 18-
wheeler operated by Doe struck the front portion of the Thomas vehicle, doing damage to the front
and right portions of the vehicle. Then, without even stopping to see if the subjects in the vehicle
he struck were injured or not, Doe accelerated and fled down Tulane Avenue which becomes Airline
Highway (La. Hwy. 61).

6.

Plaintiff Thomas pursued the truck in an attempt to signal Doe or too obtain as much
information as possible from the semi-truck. Plaintiffs Thomas and Jackson called 911. As they
pursued, they were able to discern some details from the truck. The driver appeared to ignore

Thomas’s and Jackson’s attempt to alert him. The 911 operator advised to cease pursuing the truck
that an officer would be dispatched to the scene. At this time, directly after making contact with
Plaintiff's vehicle, Doe failed to stop and actually fled from the scene,
7.

Accordingly, 911 dispatched the call and Officer Bearden of the New Orleans Police
Department, First District, who arrived at the scene shortly thereafter. Plaintiffs provided the officer
with the details they had obtained from the hit-and-run vehicle driven by Doe and owned and
operated by NATS, including a truck number and U.S.-D.O.T. (United States Department of
Transportation) number. Clearly displayed on the white, Peterbilt 18-wheeler operated by Doe was
the Department of Transportation Identification Number “1284430.” Officer Bearden used this
information to contact a safety representative of NATS who verified that a NATS vehicle matching
the description was operating in the area.

8.

Upon information and beliefthe NATS safety representative (“NATS Safety Rep.”) supplied
the number of a third-party claims administrator, Gallagher-Basset. Officer Bearden contacted
Gallagher-Basset and spoke with Pamela Davis, Senior Resolution Manager. Upon information and
belief either the NATS Safety Rep. or Pamela Davis of Gallagher Basset supplied Bearden with the
name of the insurer for the vehicle operated by Doe, “Starr Insurance,” and a policy number reading
“1000072682171.” Bearden was also provided a claim number of “127145210.” Bearden shared
this information he received with the plaintiffs.

9.

On about April 16, 2018, Gallagher-Basset contacted Thomas by letter to advise him of
DATS’s position. On or about April 20, 2018, undersigned sent a letter of representation to
Gallagher-Basset (“GB”) and subsequently advised them to cease all direct contact with his clients,
but to feel free to make any requests through his office.

10.

On or about October 9, 2018, a representative of Gallagher-Basset contacted undersigned

counsel and stated, “{y]our client also stated our truck #185478 was involved in this accident...[and

because] our insured vehicle #185478 was not in or around this area [...],” inter alia reasons
including the absence of a police report, ‘“we must deny your client’s [sic.] claim.” However, what

Gallagher-Basset’s Stephen Thomas (“‘S. Thomas, GB”), their “Resolution Manager,” fails to address

in the letter is that he directly contradicts NATS earlier admission that a vehicle was in the area.
11.

On January 18, 2019, Plaintiffs’ counsel attempted one more communication explaining that,
although he was unsure where the number #185478 originated, he could supply the DOT number
displayed on the vehicle, proof of which his client supplied. Also, Plaintiffs’ counsel advised that
Officer Bearden had confirmed the involvement of the vehicle at the scene. Plaintiffs’ counsel
reminded NATS of its duty to comply with good faith settlement practices pursuant to LSA-R.S.
§22:1892 and §1973. |

12.

The subject vehicular collision, and all resulting damages, was caused by the sole and
exclusive fault and negligence of Defendant, John Doe, in the following non-exclusive particulars:
(a) Striking the front and right sides of the vehicle which Plaintiff Thomas was

operating and in which Plaintiff Jackson was a passenger;

(b) Operating a vehicle without due regard for traffic conditions at the time;

(c) Failing to keep a proper lookout and to see what he should have seen and to do

what he should have done to avoid the subject collision;

(d) Failing to obey traffic signals;

(e) Failing to properly react to traffic conditions;

(f) Failing to follow traffic laws by executing an illegal left-hand turn across multiple

lanes of traffic;

(g) Attempting to hit and run, fleeing the scene in his vehicle at a high rate of speed;

(h) Failing to report an accident; and,

(i). Any and all other acts of negligence which may be shown at the trial of this matter

and following the completion of discovery;
13.

Doe’s negligent operation of the vehicle was the proximate cause-in-fact of the accident, in

failing to obey traffic laws, failing to keep a proper lookout, and failing to operate his vehicle in a

safe and prudent manner as described, supra, of any and all injury and harm caused to both Wilbert

Thomas, Jr., and Trevita Jackson, respectively. Each Plaintiff's damages are plead particularly

below.

14.

Additionally, the subject vehicular collision, and the resulting harm and damage, was caused

by the fault and negligence of Defendant, NATS, in the following non-exclusive particulars:

(a)
(b)
(c)
d)
()
(fp

(g)

(h)

Failing to maintain the subject vehicle in a reasonable operating condition;

Failing to check and/or inspect the vehicle’s brakes prior to using the vehicle;
Failing to implement safety protocols in order to avoid mechanical fails;

Failure to train its drivers;

Failure to properly screen drivers;

Failing to implement a legal and safe driving policy for drivers and failure to prevent
their vehicle from being operated in a manner that violates such a policy;

Failing to supervise the handling of accident claims by insurers and third-parties, or
handling such claims in a manner that constitutes bad faith;

Any and all other acts of negligence or intent which may be shown at the trial of this
matter and following the completion of discovery.

15.

North American Transportation Services, LLC, is liable unto Petitioners pursuant to the

doctrine of Respondeat Superior because, upon information and belief, Defendant truck driver, John

Doe, was employed by NATS driving commercial vehicles and operating the subject white 18-

wheeler in the State of Louisiana while acting in the course and scope of liis employment with

NATS.
16.

NATS has minimum contacts with the state of Louisiana, operating its fleet of trucks in and
about the State of Louisiana for business purposes, including delivering goods, and for other
purposes,

17.

As the result of the injuries caused by Doe and NATS, Plaintiff Thomas has required and
continues to require medical care and treatment and has incurred expenses for same.’ Likewise, as
a result of the injuries caused by Doe and NATS, Plaintiff Jackson has required and continues to
require medical care and treatment and has incurred expenses for same.

18.

As a result of the injuries described above, Plaintiff Thomas has experienced physical pain
and suffering, physical limitations and disability, mental anguish and emotional distress. Plaintiff,
Thomas, itemizes his damages as follows:

(a) Medical expenses (Past, present and future);

(b) Physical pain and suffering (Past, present and future);

(c) Loss of the enjoyment of life (Past, present and future);

(d) Emotional distress (Past, present and future);

(e) Mental anguish (Past, present and future);

63) Disabilities;

(g) Loss wages; and,

(h) Property damage.

19.

As a result of the foregoing collision, Plaintiff Thomas sustained injuries related to the
subject accident. Thomas has been treated by physicians for symptoms of whiplash, headaches,
fatigue, left arm contusion, left shoulder contusion, seat bruise or chest pain from seat belt, neck
pain, upper back pain, cervical strain, thoracic strain, pain/ tingling/ numbness radiating into the left

upper extremity, headaches at the base of skull, mid back pain, left shoulder pain, left wrist pain all

' See } 16, 17, Thomas, See | 18, 19, Jackson.
related to the accident. Thomas was diagnosed by Dr. Ledet, who is also treating these symptoms
that resulted from the accident.
20.

As a result of the injuries described above, Plaintiff Jackson has experienced physical pain
and suffering, physical limitations and disability, mental anguish and emotional distress. Plaintiff,
Jackson, itemizes her damages as follows:

(a) Medical expenses (Past, present and future);

(b) Physical pain and suffering (Past, present and future);

(c) Loss of the enjoyment of life (Past, present and future);

(d) Emotional distress (Past, present and future);

(ec) Mental anguish (Past, present and future);

(f) Disabilities;

(g) Loss wages; and,

(h) _—s~ Property damage.

21.

As a result of the foregoing collision, Plaintiff Jackson sustained injuries related to the
subject accident. Thomas has been treated by physicians for symptoms whiplash, headaches, fatigue,
tight arm contusion, right shoulder contusion, neck pain, upper back pain, cervical pain and strain,
pain/ tingling/ numbness radiating into the right upper extremity, mid back pain, righ shoulder pain,
right arm pain all related to the accident. Thomas was diagnosed by Dr. Ledet, who is also treating
these symptoms that resulted from the accident.

22.

Upon information Defendant Starr Indemnity and Liability Company (‘‘Starr’), a subsidiary
thereof, or another insurance company to be identified in discovery, at all pertinent times, had in full
force and effect a policy of insurance naming John Doe and NATS as its insured. Defendant Starr
provided coverage with respect to any vehicle operated in the course of scope of the business of
NATS that is not primarily covered by another private vehicle owner/operator’s policy. Starr is

responsible for providing coverage and tendering payments for the events, vehicles, defendants,
losses, damages, and harm sued upon herein. Starr is directly liable unto Petitioner pursuant to
Louisiana law.
23.

Pursuant to the provisions of the Louisiana Code of Civil Procedure, Article 1423, et seq.,
Petitioner is entitled to a certified copy of any insurance policies issued to and/or otherwise insuring
John Doe and NATS for the claims made by Petitioners herein. Petitioners herein request certified
copies of any and all such policies of insurance within thirty (30) days of service of the petition upon
them.

WHEREFORE, Petitioners pray that a certified copy of this lawsuit be served upon
Defendants, who be cited to appear and answer same, and that after legal delays and due proceedings
are had, there be judgment herein in favor of Plaintiffs, and against Defendants, John Doe, NATS,
and Starr, severally and in solido, for

a) all legally authorized and allowable damages for each Plaintiff, Thomas and Jackson;

b) plus all costs of these proceedings including expert witness fees, with legal interest

on all amounts due from the date of judicial demand until paid;

c) petitioners further prays for all general and equitable relief.

Respectfully submitted,

LZ —

Bruce C, Betzer, Bar No.: 26800

Jennifer S. Avallone, Bar No.: 35613

The Law Office of Bruce C. Betzer

A Professional Limited Liability Company
3129 Bore Street

Metairie, Louisiana 70001

Telephone: (504) 832-9942

Facsimile: (504) 304-9964

Attorney for Plaintiffs, Wilbert Thomas , Jr. And ,

Trevita Jackson . ‘
PLEASE SERVE VIA L RM: PLEASE SERVE:
North American Transportation Services Starr Indemnity & Liability, Co.
Through its registered agent, Through its Registered Agent,
Interamerican Corporate Services, LLC, LOUISIANA SECRETARY OF STATE
2525 Ponce De Leon Blvd., Suite 1225 8585 Archives Ave.

Coral Gables, FL 33134 Baton Rouge, LA 70809
THE LAW OFFICE OF
BRUCE C. BETZER

A Professional Limited Liability Company

3129 Bore Street
Metairie, Louisiana 70001 /
Jennifer S. Avallone Telephone: (504) 832-9942
jennifer@brucebetzer.com www.brucebetzer.com Facsimile: (504) 304-9964

March 25, 2019
Via Facsimile (504-592-9128) and U.S. Mail

Civil District Court

Clerk of Court for Orleans Parish
421 Loyola Ave.

New Orleans, LA 70112

Re: Wilbert Thomas, Jr. and Trevita Jackson v. John Doe
North American Transportation and Starr Indemnity and
Starr Indemnity and Liability Company
NEW CIVIL SUIT/FAX FILING

Dear Sir/Madam:

Please find enclosed a Petition for Damages in reference to the above captioned
matter, which | hereby request that you file into the court's record this date and retum a
confirmation of filing back to this office via fax with all costs and fees due at this time.

The original and all appropriate copies of the Petition for Damages as well as my
firm’s checks for all costs due will be forwarded via first class mail. Upon your receipt,
please stamp as being filed this date, issue service on the parties stated and return a
conformed copy and a Citation in order to serve Defendant, Starr Indemnity and Liability
Company, through long arm service. | have enclosed a self-addressed, stamped envelope
with the original package.

Thank you for your assistance. If you have any questions, please do not hesitate
to contact my office.

Cordially,

t

a

Bruce C. Betzer

BCB/sbl
Enclosures
